                                                                              Case 2:17-cv-00562-MMD-DJA Document 86 Filed 06/22/20 Page 1 of 2



                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                            Email: thatfield@hatfieldlawassociates.com
                                                                          5
                                                                            Attorney for Plaintiff In conjunction with Legal Aid Center of
                                                                          6 Southern Nevada Pro Bono Project
                                                                          7                               UNITED STATES DISTRICT COURT
                                                                          8                                     DISTRICT OF NEVADA
                                                                          9                                                    CASE NO: 2:17-cv-00562-MMD-DJA
                                                                               LUIS CERVANTES,
                                                                         10
                                                                                             Plaintiff,
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                      vs.                                      STIPULATION AND ORDER TO EXTEND
                                                                         12
                                                                                                                               TIME FOR PLAINTIFF TO RESPOND TO
                                      Telephone (702) 388-4469




                                                                         13    EDDIE SCOTT, et al.,                               DEFENDANT ALLAN KIRKWOOD,
                                                                                                                                  D.D.S.’S MOTION FOR SUMMARY
                                                                         14
                                                                                             Defendants.                                    JUDGMENT
                                                                         15
                                                                         16          COMES NOW, Plaintiff Luis Cervantes (“Plaintiff”), by and through his counsel, the law
                                                                         17
                                                                              firm of Hatfield & Associates, Ltd., appearing pro bono publico, and Defendant Allan
                                                                         18
                                                                              Kirkwood, D.D.S. (“Defendant Kirkwood”) by and through his counsel, the law firm of Lewis
                                                                         19
                                                                         20 Brisbois Bisgaard & Smith, LLP, hereby stipulate and agree to extend the time for Plaintiff to
                                                                         21 Respond to Defendant Allan Kirkwood, DDS’s Motion for Summary Judgment (ECF #81).
                                                                         22          Accordingly, Plaintiff shall have up to and including June 30, 2020, to respond to
                                                                         23
                                                                              Defendant Allan Kirkwood, DDS’s Motion for Summary Judgment (ECF #81).
                                                                         24
                                                                                     Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has
                                                                         25
                                                                         26 caused, and continues to cause, disruption to the practices of counsel involved in this case. In
                                                                         27 addition, Plaintiff is incarcerated in Ely State Prison and Plaintiff’s Counsel has had difficulty
                                                                         28
                                                                              Case 2:17-cv-00562-MMD-DJA Document 86 Filed 06/22/20 Page 2 of 2



                                                                              communicating with him to formulate an opposition to Defendant’s Motion for Summary Judgment.
                                                                          1
                                                                          2 Defendant has courteously granted this extension of time to file Plaintiff’s Response.
                                                                          3 DATED this 11th day of June, 2020
                                                                          4 HATFIELD & ASSOCIATES                             LEWIS BRISBOIS BISGAARD & SMITH,
                                                                          5                                                   LLP
                                                                                     /s/ Trevor J. Hatfield                         /s/ Katherine J. Gordon
                                                                          6   By:                                             By:                    _________________
                                                                               TREVOR J. HATFIELD, ESQ. (SBN 7373)
                                                                               703 S. Eighth Street                            S. BRENT VOGEL, ESQ. (SBN 6858)
                                                                          7                                                    KATHERINE J. GORDON, ESQ. (SBN
                                                                               Las Vegas, Nevada 89101
                                                                          8    Tel: (702) 388-4469                            5813)
                                                                               Email: thatfield@hatfieldlawassociates.com      6385 S. Rainbow Boulevard, Suite 600
                                                                          9    Attorney for Plaintiff In conjunction with      Las Vegas, Nevada 89118
                                                                               Legal Aid Center of Southern Nevada Pro         Tel.: (702) 893-3383
                                                                         10    Bono Project
                                                                                                                               Email: Brent.Vogel@lewisbrisbois.com
                                                                         11                                                    Email: Katherine.Gordon@lewisbrisbois.com
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                                                               Attorneys for Defendant Allan Kirkwood, DDS
                                                                         12
                                      Telephone (702) 388-4469




                                                                         13 KAEMPFER CROWELL
                                                                         14
                                                                                  /s/ Lyssa S. Anderson
                                                                         15 By:
                                                                             LYSSA S. ANDERSON, ESQ. (SBN 5781)
                                                                         16  RYAN W. DANIELS, ESQ. (SBN 13094)
                                                                             1980 Festival Plaza Drive, Ste. 650
                                                                         17  Las Vegas, Nevada 89135
                                                                             Tel: (702) 792-7000
                                                                         18  Email: landerson@kcnvlaw.com
                                                                         19  Email: rdaniels@kcnvlaw.com
                                                                             Attorneys for Defendants Eddie Scott,
                                                                         20  Kevin Patimeteeporn, and Timothy Dorion
                                                                         21
                                                                         22
                                                                         23
                                                                                                                    ORDER
                                                                         24
                                                                         25 IT IS SO ORDERED:
                                                                         26
                                                                                                                  UNITED STATES          DISTRICT JUDGE
                                                                         27
                                                                         28                                       Dated: June 22, 2020
                                                                                                                  CASE NO.: 2:17-cv-0562-MMD-DJA


                                                                                                                       -2-
